Citation Nr: 0532473	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-16 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbosacral spine secondary to service-
connected residuals of a left ankle sprain.

2.  Entitlement to service connection for left leg and left 
knee disability secondary to service-connected residuals of a 
left ankle sprain.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had service in a reserve component, which service 
included a period of active duty for training (ACDUTRA) from 
May 17, 1986 to May 31, 1986.  She is service connected for 
residuals of an ankle sprain that occurred during this period 
of ACDUTRA.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

These issues were previously remanded by the Board for 
additional development and readjudication.  


FINDINGS OF FACT

1.  The veteran does not have degenerative joint disease 
(DJD) of the lumbosacral spine that has been caused or made 
worse by service-connected residuals of a left ankle sprain.

2.  The veteran does not have left leg or left knee 
disability that has been caused or made worse by service-
connected residuals of a left ankle sprain.


CONCLUSIONS OF LAW

1.  The veteran does not have degenerative joint disease 
(DJD) of the lumbosacral spine that is the result of disease 
or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 101(2), 101(22), 101(24), 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310(a) 
(2005).

2.  The veteran does not have left leg or left knee 
disability that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 101(2), 101(22), 101(24), 1131, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is service connected for residuals of a left 
ankle sprain that occurred while she was on ACDUTRA.  She 
contends that a current lumbosacral disability and a left 
leg/knee disability are related to that service-connected 
left ankle sprain.  

A VA emergency room treatment note dated in March 2002 
recorded that the veteran presented with a one-week history 
of pain in her back and left knee that began after mopping 
her floor.  

The veteran underwent a VA examination on May 15, 2002.  (The 
record also contains a May 30, 2002 addendum to this 
examiner's report, correcting an apparent typographical 
error.)  The examiner's diagnoses were (1) left ankle sprain 
in 1986, without any degenerative changes, as noted on most 
recent x-rays; (2) degenerative joint disease, lumbosacral 
spine, which is not as likely as not to be related to her 
ankle sprain from 1986, supported by the fact that the 
veteran had no degenerative changes in her left ankle; left 
knee:  no evidence of degenerative changes or loss of range 
of motion noted; and (3) cerebrovascular accident (CVA) with 
left-sided weakness resulting in marked decreased strength on 
the left side, limiting mobility due to her weakness. 

Of record is correspondence from her private physician, C.M., 
M.D.  Dr. M, in a letter dated in June 2003, wrote that the 
veteran's in-service ankle injury (which Dr. M. erroneously 
identified as a fracture) "is now thought to be a 
contributing factor to chronic left knee pain."  In a letter 
dated in May 2004, Dr. M. clarified his assessment.  He wrote 
that the veteran's severe left ankle sprain in service "is 
temporally related to the onset of a gradually worsening 
chronic pain syndrome in her low back and left extremity," 
and wrote that it "is not unreasonable" to assign a causal 
relationship between the in-service injury and the 
development of osteoarthritis in the veteran's left knee and 
hip, and degenerative disc disease in her lumbosacral spine. 

Also of record are treatment records from the St. John's 
Clinic in St. Robert, Missouri, at which Dr. M. is a 
practitioner.  Those records show treatment for unrelated 
health issues, and show that the veteran visited St. John's 
in April 2004 seeking a letter in support of her claims.  
That treatment note shows that her left ankle gave away 
periodically, that she had chronic low back pain, that she 
had had a cast on her left ankle when in her late 30s, and 
that she was unable to work.  

A letter from a VA nurse practitioner, S.M., RN, dated in 
March 2004, summarized the veteran's current disabilities and 
treatments, and noted that her musculoskeletal pains, 
especially of the lower back, severely debilitate her and 
render her unable to work.  Nurse M. did not offer any 
opinion as to whether the veteran's back and left knee/leg 
disabilities are related to her service-connected left ankle 
disability.

The veteran was afforded another VA examination given in May 
2005.  The examiner reviewed the veteran's medical history as 
it relates to these claims, and noted that she had had a CVA 
in 2000, from which the veteran felt she had completely 
recovered except for some issues with speech and balance.  
The examiner noted that the veteran walked with a slow gait 
and favored her left side, which the examiner attributed to 
weakness as opposed to a response to pain.  The veteran 
reported the onset of her lumbar spine and left knee pain had 
been approximately four years previously, and she denied any 
specific injury.  After a comprehensive examination, the 
examiner found no evidence of residual post-traumatic 
osteoarthritis of the left ankle, no evidence of any other 
left leg disability, and noted that he did not feel that the 
veteran had significant disability related to residuals of 
her left ankle injury.  

The veteran had full range of motion about the left knee, and 
x-rays reportedly showed no abnormalities.  An earlier MRI 
was also reviewed, and it did not show any significant 
clinical findings.  There was mild medial joint line 
tenderness.  The examiner found no evidence of deformity, 
early arthritis, or any significant disability of her left 
knee.  He therefore assessed that it was not at least as 
likely as not that the veteran had any left knee disability.  
The examiner attributed the veteran's complaints of 
instability in both her left knee and left ankle to her CVA 
in 2000.

Examination of the spine revealed evidence of an old 
compression fracture.  The veteran had mild limitation of 
lumbar spine range of motion.  The examiner noted that the 
veteran's complaints of back pain did not begin until 
approximately four years previously, and that there were no 
clinical findings that would indicate her left ankle 
disability would significantly affect her gait and cause 
lumbosacral spine issues.  The examiner also noted that 
osteoporosis and an old compression fracture could be a 
source of her pain, but that this pain was "not at all 
related to" the veteran's left ankle injury.  The examiner 
opined that there are many changes of her gait which could 
affect her back, but that most of those changes are related 
to her history of CVA and left-sided weakness, as opposed to 
her ankle injury.  The examiner concluded that it was not at 
least as likely as not that the veteran's back pain symptoms 
and complaints are related to her service-connected left 
ankle injury.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, disability which 
is proximately due to or the result of a service-connected 
disease or injury is considered service connected, and when 
thus established, this secondary condition is considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  The 
veteran's claims turn on the question of whether service-
connected left ankle disability has caused or made worse 
other disabilities.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Here, regarding the veteran's claim of service connection for 
a left knee/left leg disability, the May 2005 VA examiner 
opined that it is not at least as likely as not that the 
veteran has any left knee disability at present.  The veteran 
had full range of motion on examination, and x-ray 
examination showed no abnormalities.  The examiner also 
referred to an earlier MRI which did not show any significant 
clinical findings.  The examiner concluded that any 
instability in her left knee and left ankle was more likely 
attributable to her CVA in 2000.  The Board is cognizant of 
the April 2004 letter from Dr. M. that opined that the 
veteran's service-connected left ankle injury was temporally 
related to the onset of a gradually worsening chronic pain 
syndrome in her left extremity.  However, Dr. M. did not 
provide any medical rationale for this conclusion, and merely 
said that "it is not unreasonable to assign a casual 
relationship."  The private medical records from Dr. M.'s 
St. John's Clinic provide no evidence of a nexus between any 
current disabilities and the veteran's service-connected left 
ankle disability.  Furthermore, Dr. M. provided no specific 
diagnosis of the left lower extremity or left knee.

In light of the May 2005 VA examiner's assessment that the 
veteran does not have a current left knee disability, the 
analysis ends and service connection cannot be granted.  
Moreover, service connection cannot be made on the basis of 
the veteran's subjective complaint of pain.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).  

Regarding the veteran's claim for degenerative joint disease 
(DJD) of the lumbosacral spine secondary to service-connected 
residuals of a left ankle sprain, the Board finds no basis on 
which to establish service connection.  The May 2005 
examination noted that the veteran's complaints of 
lumbosacral pain did not begin until approximately four years 
prior to the examination.  While the veteran had some mild 
limitation of lumbar spine range of  motion, the examiner 
attributed this to an old compression fracture.  There were 
no clinical findings linking the veteran's lumbosacral spine 
issue to her service-connected left ankle sprain.  The 
examiner opined that current evidence of osteoporosis and an 
old compression fracture could be the source of her 
lumbosacral spine pain.  The examiner stated categorically 
that the veteran's back symptoms and complaints are "not at 
all related to" her left ankle injury.  It was specifically 
noted that the ankle disability had not caused a gait 
disturbance that would have in turn affected the low back.

Again, the Board is cognizant of the statements from Dr. M. 
and nurse M., but find them to be of less evidentiary weight 
as regards a nexus between the veteran's service-connected 
ankle disability and her current complaints.  Nurse M.'s 
letter merely related the veteran's current complaints and 
treatment, and provided no opinion regarding the etiology of 
those complaints.  Dr. M. originally wrote that the veteran's 
in-service injury was thought to be a contributing factor to 
chronic left knee pain.  Dr. M.'s second letter opined that 
the veteran's service-connected left ankle sprain was 
temporally related to the onset of a gradually worsening 
chronic pain syndrome in her low back and left extremity, and 
that it was not unreasonable to assign a causal relationship 
between this injury and current complaints.  Dr. M's opinions 
were equivocal.  He wrote that the veteran's in-service 
injury was thought to be a contributing factor to current 
disability, and that it was not unreasonable to assign a 
causal relationship between this injury and current 
disabilities.   He provided no explanation or medical 
rationale for either of these assessments.  In contrast, the 
VA examiner provided specific medical opinions that the 
veteran's current complaints were not at least as likely as 
not related to her service-connected left ankle injury, and 
provided medical rationale for the conclusions reached, 
especially the observation that the ankle disability had not 
caused a gait disturbance that would have affected her low 
back.

The only other evidence of record supportive of the veteran's 
claim that she has current disabilities related to her 
service-connected ankle disability consists of the lay 
statements of the veteran herself.  Competent lay evidence is 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2005).  
Medical opinion, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms she 
experiences, she is not competent to provide medical opinion 
as to their etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claims.  The veteran's current back 
and knee/leg complaints are not traceable to her left ankle 
disability, either on the basis of direct causation or 
worsening.  Allen, supra.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2002, and in follow-up notifications dated in April and 
October 2004, and in April 2005.  (Although the notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which [s]he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised her of what the evidence must show to 
establish entitlement to service connection on a secondary 
basis, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on her behalf.  The RO specifically requested that 
the veteran provide any evidence or information she had 
pertaining to her claim.  The RO also provided a statement of 
the case (SOC) and a supplemental statement of the case 
(SSOC) reporting the results of the RO's reviews, and the 
text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured 
examinations in support of her claims.  VA has no duty to 
inform or assist that was unmet.


ORDER

Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbosacral spine secondary to service-
connected residuals of a left ankle sprain is denied.

Entitlement to service connection for left leg or left knee 
disability secondary to service-connected residuals of a left 
ankle sprain is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


